The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 18, 2013

                                     No. 04-13-00191-CR

                                    Cesar A. SALCEDO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-1545-CR
                           Honorable William Old, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


       Appellant’s motion for extension of time to file the reply brief is GRANTED. Time is
extended to September 25, 2013.


                                                   PER CURIAM


ATTESTED TO: ________________________________
             Keith E. Hottle
             Clerk of Court